The decision of this court, handed down on December 21, 1928,  is hereby amended to read as follows: Order, in so far as it grants the motion to vacate the notice of examination as to items 5 and 6, reversed upon the law and the facts, without costs, and motion denied, without costs, as to item 5 and that part of item 6 which reads: “ Whether the defendant did not continue his advice to the plaintiff; ” the examination to proceed on two days’ notice. In our opinion appellant is entitled to the examination to the extent herein indicated. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.